          Case 3:18-cv-01502-AA    Document 29      Filed 05/30/20   Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION



Kathryn V., 1                                               Case No. 3:18-cv-01502-AA
                                                             OPINION AND ORDER
              Plaintiff,
      v.

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.


AIKEN, District Judge:

      Plaintiff Kathryn V. seeks judicial review of the final decision of the

Commissioner of Social Security ("Commissioner") denying her claim for Disability

Insurance Benefits ("DIB") and Supplemental Security Income ("SSI").               For the

reasons below, the Commissioner's decision is AFFIRMED.

///

///




      1  In the interest of privacy, this opinion uses only the first name and the initial
of the last name of the non-governmental party or parties in this case.
Page 1 – OPINION AND ORDER
        Case 3:18-cv-01502-AA     Document 29    Filed 05/30/20   Page 2 of 8




                                  BACKGROUND

      On December 1, 2014, plaintiff protectively applied for DIB and SSI. She

alleged disability beginning June 15, 2014, due to a lumbar muscle disorder, asthma,

anxiety, and depression.      Plaintiff’s claims were denied initially and upon

reconsideration. Plaintiff then requested a hearing before an administrative law

judge (“ALJ”). An administrative hearing was held on March 2, 2017, where plaintiff

and a vocational expert (“VE”) offered testimony.      Plaintiff was represented by

counsel. Following the hearing the ALJ issued a written ruling, finding that plaintiff

was not disabled under the Social Security Act. The Appeals Council denied review,

making the ALJ's decision the final decision of the Commissioner. Plaintiff then filed

the present action.

                            STANDARD OF REVIEW

      A reviewing court must affirm the decision of the Commissioner if it is based

on proper legal standards and the findings are supported by substantial evidence in

the record. 42 U.S.C. § 405(g); Batson v. Comm'r Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir.

2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine

whether substantial evidence exists, the district court must review the

administrative record as a whole, weighing both the evidence that supports and




Page 2 – OPINION AND ORDER
          Case 3:18-cv-01502-AA     Document 29     Filed 05/30/20   Page 3 of 8




detracts from the decision of the ALJ. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir.

1989).

                            COMMISSIONER’S DECISION

         The Social Security Administration uses a five-step sequential evaluation to

determine whether a claimant is disabled.            See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The burden of proof fall to the claimant at steps one through four, and

with the Commissioner at step five. Id.; Bustamante v. Massanari, 262 F.3d 949,

953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)).

At step five, the Commissioner must show that the claimant can adjust to other work

after considering the claimant's residual functional capacity (“RFC”), age, education,

and work experience.        20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).      If the

Commissioner fails to meet this burden, then the claimant is disabled.             Id.   If,

however, the Commissioner proves that the claimant can perform other work existing

in significant numbers in the national economy, the claimant is not disabled. Id.; see

also Bustamante, 262 F.3d at 953–54. Here, the ALJ found that the plaintiff was not

disabled.

         At step one, the ALJ found that plaintiff had not engaged in substantial gainful

activity since June 15, 2014, the alleged onset date. Tr. 17, see also 20 C.F.R. §

416.920(a)(4)(i), (b).   At step two, the ALJ found that plaintiff had the following

severe impairments: a lumbar muscle disorder, asthma, anxiety, and depression. Id.;

see also 20 C.F.R. § 404.1520(c). At step three, the ALJ determined that plaintiff’s

impairments, whether considered singly or in combination, did not meet or equal “one



Page 3 – OPINION AND ORDER
          Case 3:18-cv-01502-AA   Document 29     Filed 05/30/20   Page 4 of 8




of the listed impairments” that the Commissioner acknowledges are so severe as to

preclude substantial gainful activity. Tr. 18; see also 20 C.F.R. § 416.920(a)(4)(iii),

(d).

       The ALJ then assessed plaintiff’s residual functional capacity (“RFC”). Tr.

560-67; see also 20 C.F.R. § 416.920(e). The ALJ determined that plaintiff’s RFC

allowed her to “perform medium work as defined in 20 CFR 404.1567(c) and

416.967(c)” with these limitations:

       [plaintiff] can stand and walk for six hours in an eight-hour workday
       and sit for six hours in an eight-hour workday; the individual can
       frequently climb ramps and stairs and never climb ladders, ropes, or
       scaffolds; she can frequently balance, stoop, kneel, crouch, and crawl;
       the [plaintiff] can have no exposure to pulmonary irritants or hazards;
       the individual is limited to simple and routine work with simple
       instructions and communicating simple information; she can have
       occasional contact with coworkers with no teamwork or tandem tasks
       and brief and superficial contact with the general public.
Tr. 20.

       At step four, the ALJ found that plaintiff could not perform any of her past

relevant work. Tr. 28-29; see also 20 C.F.R. § 404.1565. At step five, the ALJ found

that based on plaintiff’s age, education, work experience, and RFC, jobs existed in

significant numbers in the national economy that plaintiff could sustain substantial

gainful employment despite her impairments. Tr. 29; see also 20 C.F.R. § 404.1569,

(a).   Specifically, the ALJ found that plaintiff could perform the representative

occupations of dishwasher, photocopy machine operator, and cleaner, housekeeping.

Tr. 30. As a result, the ALJ concluded that plaintiff was not disabled under the Act.

///

///

Page 4 – OPINION AND ORDER
        Case 3:18-cv-01502-AA     Document 29    Filed 05/30/20   Page 5 of 8




                                   DISCUSSION

      Plaintiff contends that the ALJ erred by improperly discounting the opinions

of examining medical source Christine N. Krause, Psy. D. and “other source Licensed

Family and Marriage Therapist (“LMFT”) Sandra Cohen.

I.    Opinion of medical source Christine N. Krause, Psy. D. (“Dr. Krause”)

      The ALJ did not improperly reject the opinion of examining psychologist Dr.

Krause. To properly reject the opinion of an examining psychologist, the ALJ must

provide "specific and legitimate reasons that are supported by substantial evidence."

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Here, the ALJ concluded

Dr. Krause overstated the degree of plaintiff's mental limitations. As a result, the

ALJ gave the opinion moderate weight.

      Plaintiff alleges the ALJ “considered only the benign findings in a sea of

abnormal ones.”    Pl's. Brief at 7.   Dr. Krause assessed marked limitations in

“maintaining a schedule, being on time to work, and regularly attending work;

working in proximity to others or in coordination with others without being distracted

by them; and accepting instructions and responding appropriately to criticism from

supervisors.” Id. at 6. Nevertheless, the ALJ found that the record showed plaintiff

to have “good communication, intact insight, adequate attention and focus, linear

and goal-oriented thought processes, a polite and friendly behavior, normal speech,

no delusions, intact fund of knowledge, intact cognition, intact memory, adequate

judgment, and average to above average intellect.” Tr. 27. Plaintiff argues that the

ALJ relied on isolated instances of improvement and plaintiff not exhibiting certain



Page 5 – OPINION AND ORDER
        Case 3:18-cv-01502-AA      Document 29     Filed 05/30/20   Page 6 of 8




symptoms at the time of her appointments. Garrison v. Colvin, 759 F.3d 992, 1017

(9th Cir. 2014); Diedrich v. Berryhill, 874 F.3d 634, 642 (9th Cir. 2017).

        However, the ALJ made her findings after reviewing the opinions of Dr.

Krause and other medical sources, including Dr. Shawn Johnston. In reviewing

plaintiff’s medical records, the ALJ considered both positive and negative reports by

medical professionals. Ultimately, the ALJ relied on, in part, the opinion of several

medical professionals, including Dr. Krause, who noted plaintiff’s cooperative and

polite behavior during sessions.     The ALJ accordingly gave some of her opinion

evidence as to limitations only moderate weight.

      Additionally, the ALJ considered plaintiff’s own testimony about engagement

in various activities of daily living. Tr. 26-27, 46-47, 54-55. These activities include,

but are not limited to, plaintiff caring for herself, her son, and her three cats, going

camping with friends, socializing online, and going to the grocery store. Plaintiff’s

own testimony of activity demonstrated social capacity. An ALJ may reject the

opinion of a medical source when the assessed limitations are inconsistent with the

plaintiff's level of engagement in various activities. Rollins v. Massanari, 261 F.3d

853, 856 (9th Cir. 2001). Here, the ALJ's conclusion was based both on the

contradictory opinions of other medical sources, evidence from the medical record,

and plaintiff's own reported activity. Therefore, the ALJ provided specific and

legitimate reasons for only giving Dr. Krause's opinion moderate weight.

///

///



Page 6 – OPINION AND ORDER
        Case 3:18-cv-01502-AA     Document 29     Filed 05/30/20   Page 7 of 8




II.   Opinion of “other source” LMFT Sandra Cohen

      Like the opinion of Dr. Krause, the ALJ did not err in rejecting the opinion of

LMFT Sandra Cohen. An LMFT is considered an "other source." To properly reject

LMFT Cohen’s opinion, the ALJ must provide, "specific reasons germane to each

["other source"] witness." Regennitter v. Commissioner, 166 F.3d 1294, 1298 (9th Cir.

1999). Nevertheless, this Court "cannot reverse the agency merely because the ALJ

did not clearly link [her] determination to those reasons." Molina v. Astrue, 674 F.3d

1104, 1121 (9th Cir. 2012).    Here, the ALJ found LMFT Cohen also overstated

plaintiff's mental limitations. As a result, the ALJ gave the opinion moderate weight.

      LMFT Cohen assessed severe mental limitations, including, "[a]bility to get

along with coworkers or peers without distracting them or exhibiting behavioral

extremes; and [a]bility to maintain socially appropriate behavior and to adhere to

basic standards of neatness and cleanliness." Pl's Brief at 11. Plaintiff alleges ALJ's

reasoning for only giving this opinion moderate weight is not germane.

      Again, the ALJ summarized evidence from other examining medical sources

and plaintiff's own actions that contradict LMFT Cohen's findings. Plaintiff herself

acknowledged getting together with friends, having a partner, and taking care of

herself, her son, and her three cats, and having no problems handling money. Tr. 19,

26, 484. The ALJ's conclusion that LMFT Cohen overstated plaintiff's mental

limitations was a germane reason to discount the opinion. Thus, the Court concludes

that substantial evidence supports this conclusion.

///



Page 7 – OPINION AND ORDER
        Case 3:18-cv-01502-AA    Document 29    Filed 05/30/20   Page 8 of 8




                                 CONCLUSION

      The Court finds that the ALJ’s decision to give moderate weight to the opinion

of Dr. Krause and LMFT Cohen because these opinion overstated plaintiff's mental

limitations is supported by substantial evidence. Accordingly, the decision of the

Commissioner is AFFIRMED. This action is dismissed.

      IT IS SO ORDERED.

      Dated this 30th
                 ____ day of May 2020.


                                   /s/Ann Aiken
                         ______________________________
                                   Ann Aiken
                           United States District Judge




Page 8 – OPINION AND ORDER
